November 14, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                          WARD ARNOLD, Appellant

NO. 14-13-00418-CV                          V.

 FEDERAL NATIONAL MORTGAGE ASSOCIATION A/K/A FANNIE MAE,
                          Appellee
              ________________________________

     Today the Court heard appellant’s motion to dismiss the appeal from the
judgment signed by the court below on April 26, 2013. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Ward Arnold.
      We further order this decision certified below for observance.
      We further order the mandate of the Court to issue immediately.